03/31/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 22-0067


                                          DA 22-0067
                                   _________________

MONTANA ENVIRONMENTAL
INFORMATION CENTER, and SIERRA CLUB,

             Petitioners and Appellees,

      v.

MONTANA DEPARTMENT OF
ENVIRONMENTAL QUALITY,
                                                                 ORDER
             Respondent and Appellant,

MONTANA BOARD OF ENVIRONMENTAL
REVIEW, WESTERN ENERGY CO., NATURAL
RESOURCE PARTNERS L.P.,
INTERNATIONAL UNION OF OPERATING
ENGINEERS, LOCAL 400, and NORTHERN
CHEYENNE COAL MINERS ASSOCIATION,

             Respondents.
                                   _________________


      This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed on March 28, 2022, this Court has determined the brief does not comply with the
Rules and must be resubmitted.
      M. R. App. P. 11(4)(a) requires that an opening brief not exceed 10,000 words.
On March 23, 2022, Appellant filed a motion for leave to file an overlength opening brief
not to exceed 13,000 words. Before the Court ruled on that motion, Appellant filed its
opening brief on March 28, 2022. Appellant’s certificate of compliance certifies the
opening brief is 12,865 words.
Therefore,
      IT IS ORDERED that the Appellant’s motion for leave to file an overlength brief
is DENIED at this time.
       IT IS FURTHER ORDERED the referenced brief is rejected.
       IT IS FURTHER ORDERED that the briefing schedule will resume in accordance
with the schedule set forth in the Rules of Appellate Procedure upon entry of final
judgment and notification to this Court in accordance with our March 30, 2022 Order.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                            Electronically signed by:
                                                                                    Jim Rice
                                                                       Justice, Montana Supreme Court
                                                                                March 31 2022